February 26, 2021

ECF
The Honorable Steven I. Locke
United States Magistrate Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

       Re: Atkinson-Wignall v. SUNY, No. 2:19-cv-6527 (GRB/SIL)

Dear Judge Locke:

This firm represents Plaintiff, Janelle Atkinson-Wignall, in the above-referenced matter. I write
regarding the discovery deadlines set forth in this Court’s June 3, 2020 Order.

After the Court’s June 3, 2020 Order, Defendant filed a Motion to Dismiss. All briefing on the
Motion to Dismiss was completed on August 4, 2020. The Court has not yet ruled on the Motion
to Dismiss. Because Defendant’s Motion to Dismiss is still pending, Plaintiff respectfully requests
that the current deadlines be extended by 3 months.

Plaintiff’s counsel has conferred with Defendant’s counsel, who join in this motion to extend the
deadlines.

The current scheduled deadlines are:

       Completion of depositions: March 15 ,2021
       Case-in-chief experts and Rule 26 disclosures: April 26, 2021
       Rebuttal experts: May 31, 2021
       Summary judgement: July 26, 2021
       Pretrial conference: August 17, 2021

This is Plaintiff’s first motion for an extension of the deadlines. As both parties are moving to
extend the deadlines, neither party will be prejudiced by an extension. An extension will ensure
the discovery deadline does not close before the Court is able to rule on the Motion to Dismiss
and, therefore, ensure the parties have knowledge of the scope of Plaintiff’s claims and what
remaining discovery is required.

Thank you for your consideration.
Respectfully submitted,

NEWKIRK ZWAGERMAN, P.L.C.

/s/ Danya Keller
Danya Keller
danyamkeller@gmail.com
521 E. Locust Street, Suite 300
Des Moines, Iowa 50309
515-883-2000




                                  2
